DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 17-26) in the reply filed on 6 April 2021 is acknowledged.
Claims 27-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 April 2021, as described above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states that the sensor is arranged to receive radiation from the "solidification layer", and to generate a signal comprising "information indicative of a solidification process status". Both quoted expressions are found to be unclear. The expression "solidification layer" appears to refer to the top most layer; it does however not give any hint as to its status when the radiation is detected, i.e. the detector receives 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maalderink (WO 2009/102200 (as provided by Applicant)).
Regarding Claim 17: Maalderink discloses an additive manufacturing apparatus (figure 4) for building a product according to a planned geometry by successive solidification of a radiation-curable fluid in a solidification layer, the solidification layer extending in a vertical direction from a fluid surface of the radiation-curable fluid to a work piece surface of the product (figure 5), the apparatus comprising: - a vat (2) for holding the radiation-curable fluid; - a work piece support (4) for holding the product during building; - a feed control mechanism (7) adapted 
Regarding Claims 18 and 19: Maalderink discloses the additive manufacturing apparatus as described in the rejection of claim 17. Maalderink further discloses wherein the radiation sensor is adapted to collect radiation from at least one location on the surface of the solidification layer, the radiation comprising surface shape information for said location; and wherein the radiation sensor is configured to develop the sensor signal based on said surface shape information and wherein the radiation sensor is adapted to map topography information of at least parts of the surface of the solidification layer; and wherein the radiation sensor is configured to develop the sensor signal based on said topography information (see page 8 line 16-page 9 line 5 and corresponding figure).
Regarding Claim 23: Maalderink discloses the additive manufacturing apparatus as described in the rejection of claim 17. Maalderink further discloses positioning devices arranged 
Regarding Claims 24-26. (Previously Presented) Additive manufacturing apparatus according to claim 17, wherein the process control parameters include one or more of a curing radiation pattern and a curing radiation intensity and wherein the control system is configured to adjust the curing radiation pattern and/or the curing radiation intensity using the sensor signal from the radiation sensor and wherein the sensor signal comprises information about the surface shape and/or topography of the solidification layer (see page 8 line 16-page 9 line 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maalderink (WO 2009/102200 (as provided by Applicant)) as applied to claim 17 above, and further in view of Global Filtration Systems Inc. (EP 2186625 (as provided by Applicant)(hereinafter Global))
Regarding Claims 20-22: Maalderink discloses the additive manufacturing apparatus as described in the rejection of claim 17. Maalderink fail to specifically disclose the process control parameters include one or more of an amount and a rate of feeding radiation-curable fluid to the solidification layer by the feed control mechanism or further comprising fluid control devices, and wherein the control system is configured to operate said fluid control devices so as to adjust a level of the radiation-curable fluid in the vat in response to the sensor signal or fluid control devices include one or more inlet valves, one or more pumps, and/or one or more displacement mechanisms adapted to displace a volume of radiation-curable fluid in the vat. However Global discloses means for adjusting the formation of a new build material layer either by displacement of the platform or by adding additional build material to the vat (see [0168], in particular in connection with features 2 and 10 of Figure 1H).  Given those teachings a person having ordinary skill in the art at the time of invention would have found it obvious to modify the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT J GRUN/Primary Examiner, Art Unit 1744